I    "

C                                                                                   07/22/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0166



                                  No. DA 20-0166

    STATE OF MONTANA,

                Plaintiff and Appellee,

          v.                                                   !UL 2 1 2021
                                                             F.,,wen Greenwood
                                                                 of Supreme
                                                              s,are of      Court
    KYLE ALEXANDER HAMM,                                               Montana




                Defendant and Appellant.


                                      ORDER

          Upon consideration of Appellant's motion, and good cause

    appearing therefore,

         IT IS HEREBY ORDERED that the Motion to Supplement the

    Record is GRANTED. Attachments B—E to Appellant's Motion shall be

    placed in the file of this Court for this cause.
                           z-z' c(@-1,z                 )•